Serrano v Progressive Ins. Cos. (2014 NY Slip Op 08975)





Serrano v Progressive Ins. Cos.


2014 NY Slip Op 08975


Decided on December 24, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 24, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
THOMAS A. DICKERSON
LEONARD B. AUSTIN
JOSEPH J. MALTESE, JJ.


2013-05872
 (Index No. 23479/11)

[*1]Patricia Serrano, et al., respondents, 
vProgressive Insurance Companies, et al., appellants.


Adams, Hanson, Rego, Carlin, Kaplan & Fishbein, Yonkers, N.Y. (Michael A. Zarkower of counsel), for appellants.
David M. Harrison, Brooklyn, N.Y., for respondents.

DECISION & ORDER
In an action to recover damages for breach of an insurance contract, the defendants appeal from an order of the Supreme Court, Kings County (Battaglia, J.), dated April 15, 2013, which denied their motion pursuant to CPLR 3211(a) to dismiss the complaint.
ORDERED that the order is reversed, on the law, with costs, and the defendants' motion pursuant to CPLR 3211(a) to dismiss the complaint is granted.
The plaintiffs commenced this action to recover damages for breach of an insurance contract, alleging that they had submitted a valid claim for uninsured motorist benefits to the defendants, and the defendants had refused to pay the claim. The Supreme Court should have granted the defendants' motion pursuant to CPLR 3211(a) to dismiss the complaint on the ground that the plaintiffs' causes of action were subject to mandatory arbitration. Pursuant to the terms of the subject insurance policy, arbitration of a dispute with respect to the amount owing under either the uninsured motorist coverage provision or the supplementary uninsured/underinsured motorist coverage provision was mandatory (see Williams v Progressive Northeastern Ins. Co., 41 AD3d 1244, 1245; Mahmood v Fidelity & Guar. Ins. Co., 303 AD2d 385, 385).
SKELOS, J.P., DICKERSON, AUSTIN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court